             Case 2:18-cv-09873-CCC Document 33 Filed 02/18/20 Page 1 of 3 PageID: 2559




MARK MUSELLA                                                                                                 DENNIS CALO
Bergen County Prosecutor          Office of the County Prosecutor                                     First Assistant Prosecutor


                                                County of Bergen                                     THOMAS MCGUIRE
                                                                                                 Executive Assistant Prosecutor

                                               Two Bergen County Plaza                               ROBERT ANZILOTTI
                                             Hackensack, New Jersey 07601                                   Chief of Detectives
                                                   (201) 646-2300


                                                February 18, 2020

           Honorable Claire C. Cecchi, U.S.D.J.
           United States District Court
                for the District of New Jersey
           Martin Luther King, Jr., Federal Bldg. & Courthouse
           50 Walnut Street
           Newark, New Jersey 07012

                     Re: Martin Luther Baskerville v. George Robinson, et al.
                         Civil No. 18-09873 (CCC)

           Your Honor:

                I am the assistant prosecutor assigned to represent
           respondents in the above-captioned matter. Respondents oppose
           petitioner’s recent letter request, dated February 12, 2020, for
           discovery regarding his custodial status from thirty years ago.
           (ECF #32).

                “A habeas petitioner, unlike the usual civil litigant in
           federal court, is not entitled to discovery as a matter of
           ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904 (1997).
           “[H]abeas petitioners are entitled to discovery only upon a
           showing of ‘good cause,’ and even then, the scope of discovery
           is subject to a district court’s sound discretion.” Williams v.
           Beard, 637 F.3d 195, 209 (3d Cir. 2011).

                “A habeas petitioner may satisfy the ‘good cause’ standard
           by setting forth specific factual allegations which, if fully
           developed, would entitle him or her to the writ.” Id.
           Importantly, “[t]he burden rests upon the petitioner to
           demonstrate that the sought-after information is pertinent and
           that there is good cause for its production.” Id.




                           A State Accredited and Nationally Recognized Law Enforcement Agency
 Case 2:18-cv-09873-CCC Document 33 Filed 02/18/20 Page 2 of 3 PageID: 2560




     As part of the good-cause analysis, courts consider the
petitioner’s diligence in developing the record in state court.
Hooks v. Workman, 606 F.3d 715, 730–31 n.14 (10th Cir. 2010)
(“Only when a petitioner diligently sought to develop the
factual basis of a habeas claim in state court can he utilize
the procedures set out in Rule[ ] 6[.]”); accord Moore–El v.
Luebbers, 446 F.3d 890, 900–01 (8th Cir. 2006); Crawford v.
Head, 311 F.3d 1288, 1329 (11th Cir. 2002); Maynard v. Dixon,
943 F.2d 407, 412 (4th Cir. 1991); Byrd v. Armontrout, 880 F.2d
1, 7 (8th Cir. 1989).

     As an initial matter, petitioner’s letter request and reply
(ECF #31 and #32) to the respondents’ answer (ECF #28) do not
address the numerous procedural and substantive deficiencies
that are fatal to petitioner’s habeas claims. Among other
defenses, respondents assert that Baskerville’s petition is
moot, fails to state a claim for which habeas relief may be
granted, fails to meet the “in custody” requirement, asserts a
claim that is not fully exhausted, and is filed in the wrong
jurisdiction. (ECF #28).

     Because these defenses make petitioner’s dubious factual
claim about his whereabouts on April 4, 1989 irrelevant to his
habeas petition, petitioner falls far short of meeting his
burden for discovery in this matter. Petitioner has not “set
forth specific factual allegations which, if fully developed,
would entitle him . . . to the writ.” Beard, 637 F.3d at 209.
In fact, petitioner has simply ignored the many arguments
advanced in respondents’ answer that make his discovery request
irrelevant to the outcome of his habeas petition.

     Though it is unnecessary for this Court to address the
issue, respondents nonetheless reemphasize that we deny that
defendant was in Bergen County Jail on April 4, 1989.
Respondents answer in this matter merely noted that defendant
received jail credit for that day; reciting the procedural
history by no means amounted to any kind of concession.

     Indeed, the credible documentary evidence proves that
petitioner was not in Bergen County Jail on April 4, 1989. For
example, as explained more fully in prior filings with this
Court, transcripts of petitioner’s New York murder trial show
that five witnesses testified that they saw petitioner in
Hackensack or Englewood, New Jersey on April 4, 1989 (not in
Bergen County Jail). Moreover, defendant, himself, stated in
1989 and again in 1993 that he was not in Bergen County Jail on

                                     2
 Case 2:18-cv-09873-CCC Document 33 Filed 02/18/20 Page 3 of 3 PageID: 2561



that date. (ECF #23 at 12 to 13; ECF #28 at 19 to 22). To
date, petitioner has not even tried to explain these glaring
contradictions of his woefully belated claim.

     Finally, despite petitioner’s claim that he was convicted
of murder in New York on a date that he was in custody in Bergen
County Jail, he cannot point to a single documented assertion of
this assertion at his murder trial or well over a decade
thereafter. (ECF #28 at 24 to 26). Petitioner certainly
claimed that he did not receive all of the jail credits to which
he was entitled for his criminal conviction in New Jersey, but
he did not assert that he was in jail on April 4, 1989.

     For this reason, petitioner’s lack of diligence in
developing this record in the state court is yet another reason
that he cannot establish “good cause” to permit discovery for
these more than three-decades-old records.


                             Respectfully submitted,

                             MARK MUSELLA
                             BERGEN COUNTY PROSECUTOR
                             ATTORNEY FOR RESPONDENTS

                       BY:   /s/ Ian C. Kennedy
                             Assistant Prosecutor
                             Bergen County Prosecutor’s Office




                                     3
